Me. Peesiding Justice Ceeighton, delivered the opinion of the court. This was a suit in attachment, commenced before a justice of the peace, by appellee against appellant, to recover a balance claimed by appellee from appellant, for board, cash loaned, and merchandise. The case was appealed to the Circuit Court of St. Clair County, where a trial was had by jury, resulting in a verdict and judgment in favor of appellee for $100. The only ground urged for reversal is that the verdict is manifestly against the weight of the evidence. We have carefully examined all the evidence, and as to some of the items in dispute, it is directly conflicting and contradictory. Appellee’s testimony clearly shows that appellant was indebted to him in a much larger sum than he recovered, and he is fully corroborated by his books, admitted in evidence without objection. Appellant denied that he was indebted to appellee in any sum, and stated that he had not boarded with appellee the' full time charged against him, and that certain of the charges for money and merchandise were false, and he was more or less corroborated by a number of witnesses. As to some of his statements he was quite fully corroborated. The state of accounts between these parties, as the case was submitted, was purely a question of fact for the jury-; the jury was fully warranted, by the evidence, in its finding. The case was fully and fairly tried, and we think substantial justice prevailed. The judgment of the Circuit Court is affirmed.